Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
a charging station comprising a plurality of docking ports, wherein each of the docking ports includes: 
a charging connector configured to couple with a charging port on one of the remote testers to charge the one of the remote testers; and 
a test selection indicator configured to indicate whether the one of the remote testers is selected for a test process on the wiring harness; 
wherein the charging station further comprises a charging station controller configured to receive information on the remote testers scheduled for a test process on the wiring harness, and to activate the test selection indicator at one or more of the docking ports to indicate the remote testers scheduled for the test process as claimed in combination with all other limitations of claim 1.
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of: 
a charging station comprising a plurality of docking ports, wherein each of the docking ports includes: 
a charging connector configured to couple with a charging port on one of the remote testers to charge the one of the remote testers; and 
a test selection indicator configured to indicate whether the one of the remote testers is selected for the test process; 
wherein the charging station further comprises a charging station controller configured to communicate with the central controller to receive information on the remote testers scheduled for the test process, and to activate the test selection indicator at one or more of the docking ports to indicate the remote testers scheduled for the test process as claimed in combination with all the other limitations of claim 11.
Regarding independent claim 14, patentability exists, at least in part, with the claimed features of: 
docking, at a charging station, a plurality of remote testers configured to couple with electrical connectors of the wiring harness, wherein the charging station includes a plurality of docking ports each including a charging connector configured to couple with a charging port on one of the remote testers to charge the one of the remote testers, and a test selection indicator configured to indicate whether the one of the remote testers is selected for a test process on the wiring harness; 
selecting remote testers of the plurality for the test process on the wiring harness; 
receiving, at the charging station, information on the selected remote testers for the test process; and 
activating the test selection indicator at one or more of the docking ports to indicate the selected remote testers for the test process as claimed in combination with all other limitations of claim 14.

The best prior art:
Hulsen et al. (US 20200064387) teach A cable harness test system includes a cable tester that has a microcomputer and a multiplicity of first test point connections for connecting first ends of a multiplicity of electrical lines of a cable harness and is designed to feed line test signals into the multiplicity of electrical lines of the cable harness at the first test point connections, and also a multiplicity of interface simulation devices that each have a multiplicity of second test point connections for connecting second ends of the multiplicity of electrical lines of the cable harness and are each designed to return line test signals received from the cable tester at the second test point connections to the cable tester by the multiplicity of electrical lines of the cable harness.
Hulsen et al. does not teach the limitations above.
Gervais (US 20060043976) teach A method for testing an installed wiring harness is provided. The method comprises providing a signal source testing module at a first node in the wiring harness and a measurement termination testing module at a second node in the wiring harness. A central management module for controlling the testing modules coordinates the testing modules to send testing signals for performing tests and recording test measurements of the installed wiring harness. The testing modules send the test measurements to the management module.
Gervais does not teach the limitations above.
Haferstat (US 5027074) teach A cable tester for testing the individual conductors of a multiconductor cable. The cable tester includes a transmitter for connection to one end of the cable and a receiver for connection to the opposite end of the cable.
Haferstat does not teach the limitations above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858